Citation Nr: 1141945	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-34 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, her son, and her representative




ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision mailed to the appellant in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Testimony was received from the appellant, her son, and her representative at an August 2011 Travel Board hearing held at the St. Petersburg RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2010) (emphasis added).  In this case, VA has yet to obtain from the appellant a copy of her certificate of marriage to the Veteran as verification of her status as the Veteran's surviving spouse.  VA should make efforts to obtain a copy of the appellant's marriage certificate and associate it with the claims file.  38 C.F.R. § 3.159(c)(1).

Through assertions made in an undated statement received by VA in October 2007 and at the August 2011 Travel Board hearing, the appellant contends that the Veteran, while stationed Nakhom Phanom Air Base, Thailand during the Vietnam Era, participated in salvage missions into Vietnam to retrieve wreckage and parts from downed American aircraft.  The appellant contends that by virtue of such service, the Veteran should be presumed under 38 C.F.R. § 3.307(a)(6)(iii) to have been exposed to herbicides, which in turn is claimed by the appellant to have caused the Veteran's diabetes mellitus, which is identified in the Veteran's death certificate as being a "significant condition" which contributed to cause the Veteran's death.  Documentation in the claims file shows that VA has previously made efforts to corroborate such service through research performed by the National Personnel Records Center (NPRC).  The Board notes however, that in addition to such efforts, a review of the Veteran's service personnel records would be useful in this case as they are likely to contain information that may, at a minimum, tend to support the appellant's contention that the Veteran participated in duties in Vietnam.  Nonetheless, no documented efforts have been made to obtain the Veteran's complete service personnel records.  Efforts in that regard should be made.  38 C.F.R. § 3.159(c)(2).

Additionally, the Board notes that the Veteran's death certificate identifies that the Veteran died during private hospitalization at Tampa General Hospital in Tampa, Florida.  Nonetheless, copies of the Veteran's records from his terminal hospitalization have not been associated with the claims file, and moreover, no documented efforts have been made to date to obtain such records.  The Veteran's terminal hospitalization records are likely to contain evidence that is highly relevant to the relationship between the Veteran's active duty service and the various medical conditions which caused and/or contributed to cause his death.  As such, VA should make efforts to obtain those records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1).




At the Travel Board hearing, the appellant also testified that the Veteran had received private treatment with Dr. J.H. in Tampa, Florida.  Copies of records corresponding to that treatment also have not been associated with the claims file, nor have any efforts been made to obtain those records.  VA should also make efforts to obtain the Veteran's treatment records from Dr. J.H. and associate them with the claims file.  38 C.F.R. § 3.159(c)(1).

The appellant also testified that the Veteran was initially diagnosed with diabetes mellitus sometime during the mid-1990s.  She also recalled that prior to that diagnosis, the Veteran complained of fatigue.  Additionally, the Veteran's death certificate indicates various underlying causes of death, which include coronary artherosclerosis and hypertension.  Although the appellant has not indicated whether the Veteran treated for diabetes mellitus, hypertension, or a coronary condition prior to his death, VA should nonetheless contact the appellant and inquire whether the Veteran did receive any such treatment.  If the appellant identifies such treatment, then VA should also obtain the Veteran's treatment records from any treatment providers identified by the appellant.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the appellant explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the need for additional evidence regarding her claim for service connection for the cause of the Veteran's death.  This letter must inform the appellant about the information and evidence that is necessary to substantiate her claim, and, must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the appellant.  The appellant should also be advised that VA is attempting to obtain copies of the Veteran's complete service personnel file, terminal hospitalization records from Tampa General Hospital, Dr. J.H., and any other medical providers who treated the Veteran for his diabetes mellitus, hypertension, and coronary condition.

The appellant should also be provided a VA 21-4142 release form, and be requested to identify on the release the address for Tampa General Hospital, Dr. J.H., and the name(s) and address(es) of any other private or VA medical providers who have provided treatment for the Veteran's diabetes mellitus, hypertension, or any coronary condition.

2.  Then, the Veteran's terminal hospitalization records from Tampa General Hospital, treatment records from Dr. J.H., and treatment records from any other medical providers identified by the appellant should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.

3.  The RO should also contact NPRC, or any other appropriate agency or department, to obtain the Veteran's complete service personnel records.  Once again, if such efforts yield negative results, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.

4.  Then, the RO should perform any additional development as it deems necessary based upon its review of all of the evidence associated with the claims file. 

5.  After completion of the above development, the appellant's claim for service connection for the cause of the Veteran's death should be readjudicated.  If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


